UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 20, 2015 CITIZENS FINANCIAL SERVICES, INC. (Exact name of registrant as specified in charter) Pennsylvania 0-13222 23-2265045 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 15 South Main Street, Mansfield, PA (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (570) 662-2121 N/A (Former name or former address, if changes since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) 1 ITEM 8.01 OTHER EVENTS. On January 20, 2015, Citizens Financial Services, Inc. reaffirms the plan to repurchase up to 140,000 shares of its common stock.For more information, reference is made to the Company’s press release dated January 21, 2015, a copy of which is attached to this Report as Exhibit 99.1 and is incorporated herein by reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. Exhibit Number Description Press Release dated January 21, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned, thereunto duly authorized. Citizens Financial Services, Inc. January 21, 2015 By: /s/Mickey L. Jones Mickey L. Jones Chief Operating Officer / Chief Financial Officer 3
